Citation Nr: 0302856	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-13 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected incomplete auriculoventricular (AV) block, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or at the 
housebound rate.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to October 
1945, from May 1953 to May 1955, and from October 1961 to May 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO decision in July 1998 which denied an 
increased rating for the service-connected AV block, and an 
RO decision in August 2000 which denied entitlement to SMC 
based on the need for regular aid and attendance or at the 
housebound rate.  

In April 2001, the Board remanded the case to the RO for 
additional development of the record.  



REMAND

In the April 2001 remand, the Board directed that, among 
other things, the veteran be afforded VA examinations, in 
order to determine the severity of his service-connected AV 
block and to determine his ability to leave his home and to 
care for his basic needs without assistance.  

The veteran underwent VA examinations in July 2002; however, 
the Board deems that they are inadequate for rating purposes.  
For example, the cardiology examination failed to indicate 
the veteran's MET (metabolic equivalent) level with 
accompanying symptomatology.  

Also, the examination to assess need for aid and attendance 
or housebound status reflected that the veteran indeed 
required total care; however, this assessment was evidently 
based on the veteran's diagnoses of nonservice-connected 
disabilities (e.g., dementia, which is evidently 
significant).  

There was no opinion regarding whether the veteran meets the 
requirements for obtaining SMC based on the need for regular 
aid and attendance or at the housebound rate, due solely to 
his service-connected disabilities (of which there are many).  

In view of the foregoing, VA examinations are still needed.  
As full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).

Additionally, the Board notes that medical records received 
reflect that the veteran is diagnosed with diabetes mellitus.  
On the July 2002 VA examination for determining need for 
regular aid and attendance or housebound status, diabetes 
mellitus was listed as one of the three diagnosed 
disabilities.  

In a January 2003 statement, the veteran's representative 
specifically raised a claim of service connection for 
diabetes mellitus.  

Applicable regulations provide that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. § 3.307.  The law currently provides 
for a presumption of exposure to herbicides for all veterans 
who served in the Republic of Vietnam during the Vietnam era.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  If a veteran was 
exposed to an herbicide agent during active military, navel, 
or air service, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The veteran's service personnel records show that he had 
active service in the Republic of Vietnam.  In view of the 
foregoing, the RO should adjudicate the issue of service 
connection for diabetes mellitus.  

It is further noted that this issue is inextricably 
intertwined with the issue on appeal of entitlement to SMC, 
and therefore must be reviewed by the RO in conjunction with 
the actions requested hereinbelow.   

On remand, any additional pertinent treatment records should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the agency of original 
jurisdiction.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

However, it is provided that this case is to be remanded to 
permit various kinds of required development to take place 
simultaneously and avoid unnecessary delays and confusion, 
such as in a case where one issue that requires RO action 
(i.e., adjudication of diabetes mellitus in the instant case) 
and other issues requiring development the Board would 
normally undertake.  See also Chairman's Memorandum, No. 01-
02-01, "Expanded Case Development Authority," para. 9(b), 
(c) (January 29, 2002).  

In light of the foregoing, the case is remanded for the 
following action:

1.  The RO should take appropriate steps 
to adjudicate the claim of service 
connection for diabetes mellitus.  If the 
claim is denied, the veteran and his 
representative should be duly notified 
and provided an opportunity to appeal, 
and only in the event that the veteran 
has perfected an appeal as to such issue 
will the case be returned to the Board 
for appellate review of this issue.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received recent treatment 
for his service-connected disabilities.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.  

3.  Thereafter, the veteran should be 
afforded a VA examination in cardiology, 
to determine the severity of his service-
connected AV block.  Prior to the 
examination, the examiner should obtain 
and review the claims folder, including 
any prior EKG reports, the report of the 
January 1999 cardiac consultation, the 
July 2002 cardiac examination, as well as 
any additional records obtained pursuant 
to the above-requested development.  The 
examiner should determine if any 
additional study is needed to determine 
the presence of any left ventricular 
dysfunction or to assess the veteran's 
workload ability in METs.  All indicated 
testing should be done if feasible.  The 
examiner should state findings which 
address both the old and the new rating 
criteria, including the veteran's likely 
workload ability in METs and any left 
ventricular dysfunction with ejection 
fraction.  

4.  The veteran should also be afforded a 
VA examination to determine his ability 
to leave his home and to care for his 
basic needs without assistance.  All 
indicated studies should be performed.  A 
VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed as 
well.  It is imperative that the claims 
folder be provided to the examining 
physician for review prior to the 
examination.  At the conclusion of the 
evaluation, the examiner should express 
an opinion as to the medical probability 
that the claimant is either housebound or 
in need of permanent aid and attention 
due to his service-connected 
disabilities.  A complete rationale 
should be provided for any conclusions 
reached.  

5.  After assuring that the above actions 
have been completed, the RO should review 
the issues on appeal.  If any benefit 
sought on appeal is not granted, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




